Citation Nr: 1120203	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-28 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2006, a statement of the case was issued in July 2007, and a substantive appeal was received in July 2007.  The Veteran testified at a Board hearing in March 2011; the transcript is of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  In a January 1979 rating decision, the RO denied entitlement to service connection for nervous condition; the Veteran did not file a notice of disagreement.  

2.  Additional evidence received since the RO's January 1979 decision which denied entitlement to service connection for nervous condition is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

3.  In a March 2003 rating decision, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran filed a notice of disagreement in July 2003 and a statement of the case was issued in March 2004 but the Veteran did not file a timely substantive appeal.

4.  Additional evidence received since the RO's March 2003 decision which denied entitlement to service connection for bilateral hearing loss is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The January 1979 decision denying service connection for nervous condition is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.118 (1979); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the RO's January 1979 decision which denied entitlement to service connection for nervous condition, and the claim of service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The March 2003 decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

4.  New and material evidence has not been received since the RO's March 2003 decision which denied entitlement to service connection for bilateral hearing loss, and the claim of service connection is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the merits of this issue, the matter of VCAA compliance will be addressed in a future merits decision after action is undertaken as directed in the remand section of this decision.  

With regard to the bilateral hearing loss issue, Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In July 2006, a VCAA letter was issued to the Veteran with regard to his claim to reopen entitlement to service connection for bilateral hearing loss.  Such letter predated the October 2006 AOJ decision.  The July 2006 VCAA letter also addressed the Veteran's claim of service connection for tinnitus.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim to reopen service connection for bilateral hearing loss, claims of service connection, the information and evidence that must be submitted by the claimant, and the information and evidence that will be obtained by VA.  In December 2006, VA issued notice to the Veteran as to the information and evidence necessary to establish a disability rating and effective date.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the December 2006 letter, the claim was again adjudicated in the July 2007 statement of the case and subsequent supplemental statements of the case.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that with regard to his bilateral hearing loss claim, as hearing loss had already been established, evidence showing a relationship to active service would be helpful in reopening and establishing the claim, and suggested that with regard to his tinnitus, evidence showing a disability that is related to service would be helpful in establishing the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service medical records, and lay statements and testimony.  There is no indication of relevant, outstanding records which would support the claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board has not requested a VA examination and opinion with regard to the bilateral hearing loss claim, as with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

With regard to the tinnitus claim, as will be discussed in detail below, the Board has determined that a VA examination and opinion is not necessary based on the evidence of record.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral hearing loss and tinnitus issues in appellate status.

New & Material Evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims was received in May 2006, and the regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Acquired psychiatric disability, to include PTSD

In June 1978, the Veteran filed a claim of service connection for nervous disorder.  In a January 1979 rating decision, the RO denied entitlement to service connection for nervous disorder, specifically passive dependency reaction with depression.  The RO determined that service treatment records were silent for a diagnosed psychosis in service and there has been submitted no evidence of a diagnosed psychosis within the one year presumptive period following separation from service and there is no evidence of treatment for psychosis following two years after separation.
The evidence on file at that time consisted solely of service treatment records.  

The service treatment records reflect that following a tour of service in Vietnam, he returned stateside, and was hospitalized from August 31, 1970, to October 22, 1970, due to feeling depressed and asking an MP soldier to shoot him.  He was placed on the closed psychiatric ward for evaluation and was found not to have a significant mental illness.  He was considered to be a passive dependent personality with some schizoid tendency.  By the time of his hospital discharge, he had given up most of the behavior leading to his hospitalization.  He had shown himself capable of making a good adjustment and at no time did he show any evidence of mental illness of any significance.  The discharge diagnosis was passive dependency reaction, chronic, moderate, manifested by self-denigration, despondency, and impaired judgment and insight; stress, none, routine military duty following return from Vietnam; predisposition, moderate, long-standing habit pattern with somewhat schizoid prior existence; impairment for further military duty, none; impairment for social and industrial adaptability, none.  He was returned for full duty.  The Veteran's separation examination reflects that his psychiatric state was clinically evaluated as normal.  

In October 1979, the Veteran submitted correspondence in support of his claim of service connection for nervous disorder.  Correspondence from Walter A. Daniel, M.D., dated in March 1979, reflects that when he first saw the Veteran after his discharge from service, the Veteran was nervous and unstable.  This nervous upset has been recurring ever since that time.  At times, he will become depressed, cries and even talks of suicide.  He was hospitalized at a Veterans Hospital in August 1978.  Lay statements from his brother and friend attest to behavior changes of the Veteran upon return from service.  

In November 1979, the RO determined that the medical statements and lay statements did not constitute new and material evidence to show that his nervous condition is a service-connected disability.  The Veteran did not file a notice of disagreement with the January 1979 or November 1979 decisions, and the decisions are final.  38 U.S.C. § 4005 (1976); 38 C.F.R. §§ 3.104, 19.118 (1979); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

In May 2006, the Veteran filed a claim of service connection for PTSD.  VA outpatient treatment records dated in October 2001 reflect diagnoses of depression not otherwise specified; alcohol dependence; and, rule out PTSD.  A subsequent October 2001 evaluation reflects that his present complaints about military service does not support a diagnosis of PTSD.  An April 2005 evaluation by a nurse practitioner reflects that a PTSD screen was positive and he was referred for consultation to the PTSD clinic.  VA outpatient treatment records dated in 2006 reflect diagnoses of depressive disorder; alcohol dependence; and, PTSD by history.  

The Veteran has also submitted lay statements pertaining to claimed stressors to include serving as a helicopter's door gunner and coming under heavy enemy fire.  

In light of the VA treatment records which reflect a possible diagnosis of PTSD, and the Veteran's claimed stressors, the Board finds that this evidence relates to unestablished facts necessary to substantiate the merits of the claim, specifically the presence of a disability and supporting evidence in support of etiology.  Thus, the claim of service connection is reopened.  38 U.S.C.A. § 5108.  

Bilateral hearing loss

In November 2002, the Veteran filed a claim of service connection for bilateral hearing loss disability.  A March 2003 rating decision denied entitlement to service connection for hearing loss disability.  The Veteran filed a notice of disagreement in July 2003 and a statement of the case was issued in March 2004; however, the Veteran did not file a substantive appeal.  Thus, the March 2003 RO decision is final.  38 U.S.C.A. § 7105.  

At the time of such decision, the evidence of record contained service treatment records, a February 2003 VA examination report, VA outpatient treatment records.  Prior to issuance of the March 2004 statement of the case, the Veteran attended an informal conference with a Decision Review Officer.  


An October 1969 Report of Medical History reflects that the Veteran checked the 'No' boxes for 'ear, nose, or throat trouble' and 'hearing loss.'  An October 1969 Report of Medical Examination reflects that his 'ears-general' were clinically evaluated as normal.  Audiometer testing was conducted, and no hearing loss was shown.  The examiner noted 'None' with regard to defects and diagnoses.  In December 1969, the Veteran complained of water in his left ear.  The impression was probably blocked Eustachian tube on left giving rise to sense of fullness in left ear.  In January 1970, the Veteran sought treatment for a scaly patch around the auricle of his left ear.  The impression was otitis externa.  A February 1971 examination report conducted for separation purposes reflects that his 'ears-general' were clinically evaluated as normal.  Audiometer testing was conducted, and no hearing loss was shown.  The Veteran stated "None" with regard to whether there had been any significant change in his health since his last physical examination.

VA outpatient treatment records dated in October 2001 reflect psychiatric treatment, but no complaints or treatment for hearing loss.

The February 2003 VA examination report reflects that the Veteran reported difficulty hearing since leaving service in 1971 that had gradually gotten worse.  He denied any tinnitus, dizziness or history of outer/middle ear disease.  He reported that he served as a door gunner in Vietnam.  He worked in a factory for 10 years after the service, reportedly with ear protection.  On audiometric testing, the examiner diagnosed mild to moderately severe high frequency sensorineural hearing loss in both ears.  He had excellent discrimination in both ears.  The examiner opined that his hearing loss is not likely service-connected given that his hearing did not worsen during his time in service.  

At the November 2003 informal conference, the Veteran stated that he suffered acoustic trauma in service when serving as a door gunner in Vietnam and also working in the repair shops.  He indicated that he was told he had a hearing loss when leaving service but did not know about filing a claim.  The VA audiological examination and opinion was discussed.  The Veteran agreed to try to obtain other medical evidence or a medical opinion to refute the opinion from the VA audiologist.

The RO concluded that based on negative service treatment records and the VA examiner's opinion, that hearing loss was not incurred in or aggravated by service.  Thus, the Veteran's claim of service connection for bilateral hearing loss was denied.  Such decision is final.  38 U.S.C.A. § 7105.

In May 2006, the Veteran filed a claim to reopen entitlement to service connection for bilateral hearing loss.  In support of his claim to reopen, the Veteran has provided testimony at a Board hearing with regard to his in-service acoustic trauma and hearing loss.

VA outpatient treatment records were associated with the claims folder dated in 2005 and 2006; however, they do not reflect any complaints or treatment related to hearing loss.

At the Board hearing, the Veteran testified that he worked on helicopters during service and was "doorgunning" when they were short of gunners.  The helicopters were loud and everybody was yelling in everybody's ear to communicate.  He did not wear hearing protection, but did wear ear protection post-service.

The only "new" evidence received in support of the Veteran's claim is in the form of his hearing testimony before the Board.  The Board notes, initially, that lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical causation cannot serve as a predicate to reopen a veteran's claim).  Moreover, the Veteran's lay statements and testimony are cumulative and redundant of the statements already of record.  As detailed, the VA examiner was aware that the Veteran spent a year in Vietnam as a door gunner.  His DD Form 214 was of record which reflected that his military specialty was "Acft Rep Pts" with "partsman" a related civilian occupation.  Likewise, he offered statements in support of his claim at the RO informal conference in November 2003, with regard to serving as a door 

gunner in Vietnam and working in the repair shops.  Again, while the Veteran may have provided further details regarding the noisy helicopters and the noise exposure as a door gunner and other duties, such testimony is essentially cumulative and redundant of the previous lay statements of the Veteran that he had incurred noise exposure during service in Vietnam.  The "new" testimony continues to reiterate the established fact that the Veteran had noise exposure during service, but the testimony, or other evidence of record, does not support a correlation between his problems in service and his current bilateral hearing loss.  As was discussed at the November 2003 informal conference, the Veteran was to try to obtain other medical evidence or a medical opinion to refute the opinion of the VA examiner, but he did not submit any further medical evidence at that time, and has not done in support of his claim to reopen.  

The new evidence received in support of the claim to reopen, in the form of testimony, does not show that the Veteran's hearing loss is etiologically due to service.  There has been no competent medical evidence of record linking the Veteran's bilateral hearing loss to noise exposure in service.  While the Veteran is competent to report his symptoms, the etiology of his hearing loss is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  What is necessary to reopen the Veteran's claim of service connection for bilateral hearing loss is medical evidence suggesting a link between the claimed disability and his service.  Should the Veteran obtain such medical evidence in the future, he may submit such evidence and request that his claim be reopened.  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for bilateral hearing loss is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his tinnitus is due to service; however, as detailed at the time of the February 2003 VA audiological examination he specifically denied any tinnitus.  Likewise, while he claimed entitlement to service connection for hearing loss in November 2002, he did not claim compensation for tinnitus.  

At the Board hearing, he stated that after being exposed to noise in service, sometimes it took days before he could hear again.  (T. at 19.)  His ears were "deaf" for a time.  (T. at 19-20.)  The Veterans Law Judge explained to the Veteran that tinnitus was like a ringing in the ears, and when asked whether he had noise in his ears during service, he reported a "deaf sound"  but he did not report any ringing in his ears.  (T. at 20.)  

Service treatment records are void of any complaints or diagnoses of tinnitus.  

Upon review of the entire evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.

While the Veteran is claiming that he has tinnitus due to service, he denied tinnitus at the time of the VA examination, and at the Board hearing the Veteran did not describe tinnitus symptomatology during service; rather, he described a "deaf sound."  Thus, symptomatology described by the Veteran experienced during service does not appear to be "ringing of the ears."  Moreover, a medical provider has not diagnosed tinnitus based on any of his complaints.

The Board has considered the Veteran's contention that a relationship exists between any current tinnitus, and noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board acknowledges the statements and testimony from the Veteran with regard to his noise exposure experienced during service.  The Board finds such statements credible, and concedes that the Veteran likely had noise exposure during his Vietnam service.  He is also competent and credible to attest to his symptomatology associated with his tinnitus; however, as detailed, he did not describe ringing in the ears, but rather a "deaf sound."  Likewise, he denied tinnitus on examination in January 2003, over three decades after separation from service.  The Veteran's contentions as to in-service incurrence are outweighed by the negative service treatment records, a lack of clear subjective complaints of tinnitus in service and following service, and a lack of a diagnosis of tinnitus.  The Veteran is not competent to attribute any current tinnitus to noise exposure, as he does not have the appropriate medical expertise.  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for this service connection claim but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

There is no true indication that the Veteran had tinnitus in service or that he currently has pertinent disability that is in any way related to active duty.  Absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of tinnitus in service.  Significantly, there is no medical evidence that the Veteran has tinnitus or that his tinnitus may be associated with the Veteran's service.  Given the absence of any complaints of the post-service disability until decades after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for tinnitus.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.

As new and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss, the appeal is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As discussed hereinabove, service treatment records do reflect mental health hospitalization in 1970, and a discharge diagnosis of passive dependency reaction, chronic.  

VA outpatient treatment records dated in October 2001 reflect diagnoses of depression not otherwise specified; alcohol dependence; and, rule out PTSD.  A subsequent October 2001 evaluation reflects that his present complaints about military service does not support a diagnosis of PTSD.  An April 2005 evaluation by a nurse practitioner reflects that a PTSD screen was positive and he was referred for consultation to the PTSD clinic.  VA outpatient treatment records dated in 2006 reflect diagnoses of depressive disorder; alcohol dependence; and, PTSD by history.  

In light of the mental health treatment in service, and his post-service diagnoses, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


With regard to the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran has submitted lay statements pertaining to claimed stressors to include serving as a helicopter's door gunner and coming under heavy enemy fire.  The RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  In light of the new regulations, the VA examination should assess whether he has PTSD due to stressors incurred in service.

The Veteran testified that he no longer seeks treatment at the VA Medical Center (VAMC) in Tucson, Arizona; however, while on remand, the RO/AMC should ensure that any outstanding VA treatment records for the period August 9, 2006, to the present are associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the Tucson VAMC for the period August 9, 2006, to the present should be associated with the claims folder.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, service personnel records, and post-service diagnoses.

3.  After completion of the above, review the expanded record and readjudicate entitlement to service connection for an acquired psychiatric disability, to include PTSD, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2010) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


